FILED
                             NOT FOR PUBLICATION                            MAY 28 2014

                                                                         MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


SCOTTIE B. LAY,                                   No. 13-15190

                Petitioner - Appellant,           D.C. No. 1:12-cv-01250-JLT

  v.
                                                  MEMORANDUM*
GILL, Warden,

                Respondent - Appellee.


                      Appeal from the United States District Court
                          for the Eastern District of California
                   Jennifer L. Thurston, Magistrate Judge, Presiding**

                              Submitted May 13, 2014***

Before:         CLIFTON, BEA, and WATFORD, Circuit Judges.

       Federal prisoner Scottie B. Lay appeals pro se from the district court’s

judgment denying his 28 U.S.C. § 2241 habeas petition. We have jurisdiction


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
            The parties consented to proceed before a magistrate judge. See 28
U.S.C. § 636(c).
          ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under 28 U.S.C. § 1291. We review the denial of a section 2241 petition de novo,

see Reynolds v. Thomas, 603 F.3d 1144, 1148 (9th Cir. 2010), abrogated on other

grounds by Setser v. United States, 132 S. Ct. 1463 (2012), and we affirm.

      Lay contends that he is entitled to credit toward his federal sentence for the

time he spent in federal custody pursuant to a writ of habeas corpus ad

prosequendum. The argument is unpersuasive because he remained subject to the

state’s jurisdiction during the time he spent in federal custody pursuant to the writ.

See Taylor v. Reno, 164 F.3d 440, 445 (9th Cir. 1998). The record reflects that the

credits earned during that period were applied to Lay’s state sentence, and

therefore they cannot be credited towards his federal sentence. See 18 U.S.C.

§ 3585(b); Allen v. Crabtree, 153 F.3d 1030, 1033 (9th Cir. 1998) (section 3585(b)

disallows double crediting for time served).

      Lay also contends that the district court erred when it held his habeas corpus

petition to the “high standard applied to legal findings of lawyers.” The record

does not support this contention.

      AFFIRMED.




                                           2                                    13-15190